Title: To Alexander Hamilton from Arthur St. Clair, 9 August 1793
From: St. Clair, Arthur
To: Hamilton, Alexander



Cincinnati, County of HamiltonAugust 9th. 1793.
private
Sir,

I have observed with pleasure the Measures you are pursuing, to make it more apparently the Interest of the People in the western Counties of Pennsylvania to comply with the Excise Laws—it was their real Interest before. The Opposition began with the Distillers who were in a combination against the People, but it has been fostered since by others, and for very bad purposes. To assist you the little that may be in my power, I will, if possible, procure a Law at the next Session of the Legislature, which is called for the first of September, forbidding the importation of all ardent Spirits into the Territory the Duties upon which have not been either paid or secured, and if I should fail in it, Congress I suppose will not leave this Country open as a receptacle for the manufacture of a part of their People, in a State little short of actual Rebellion—and at this country that is their principal Market—and I mention it to you now, that you may think of it and put it in train if it meets your approbation. Indeed, should I succeed, I would be glad even to see the Law disaproved, and another enacted by Congress to the same purpose, for it is already time that the People of this Country should be put in Mind that they are not yet a part of the Union, but dependant upon it.
I have heard that we are threatned with a War with Spain. I hope in God we shall not be involved with any of the European Powers, for at present a War with one seems to be nearly allied with a War with several others. But if the Business was settled on that continent, and the present confederacy disolved, which a Campaign, that is not decidely sucessful against France, will I think certainly dissolve, and this cursed Indian War at an end, of which I [see] but little prospect at present—to the western People it would be the most desirable thing possible—but I fear instead of Peace with them the Season for offensive Operation will be wasted in fruitless negociation, and a more Extensive and formidable confederacy of the Savages than ever was known will be the Result. I sincerely hope and pray that I may be mistaken.
I have a Letter from the Kaskaskias of the 2d of June which speaks of the Spaniards arming themselves on the upper parts of the Missisippi, and I have given an extract to the Secretary of War, which will I suppose be communicated to the President if he thinks it of consequence enough, and of course to You. The Writer is a respectable and intelligent Man, and would not give me information he did not himself believe. When he resided at Detroit, I received much useful Intelligence thro’. him.

In compassion to a poor Devil banished to another Planet, but like the Soul of some departed Sinner as they left us, still hovering about that he had left, tell me what is doing in yours, if you can snatch a Moment from the weighty Cares of your Office. Whether you do or not I shall always find myself deeply interested in your Fame and Fortune. I pray you to make my best Respects to Mrs. Hamilton, and with the best wishes I can possibly form, truly and affectionately I am
Dear Sir   Your most obedient Servant

Ar. St. Clair
Alexander Hamilton Esquire


The Indians, the night before last, took off fourteen of the Contractors Horses within four Miles of this Place.

